Citation Nr: 0432523	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  98 01-391	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for residuals of a back 
injury.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans' Services



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1951 to 
October 1955.

This case originally came before the Board of Veterans' 
Appeals (Board) from an October 1995 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford Connecticut, which denied the veteran's claim for 
service connection for residuals of a back injury as not 
well-grounded.  The case was subsequently transferred to the 
Roanoke VARO, which forwarded it to the Board for appellate 
review.

In August 2000, the Board found the veteran's claim was well-
grounded, and remanded it to the RO for further development.  
Specifically, the Board directed the RO to:  (1) request 
medical records from Dr. Schwarz; (2) request the veteran 
identify sources of medical treatment for the residuals of 
his low back injury since July 1985, provide authorizations 
for any such sources, and then request medical records from 
those sources; and (3) request that the veteran be afforded a 
VA orthopedic examination.  Thereafter, the RO issued a 
supplemental statement of the case (SSOC) continuing its 
denial of his claim, and forwarded it to the Board for 
further appellate review.  In June 2003, the Board denied the 
claim.

The veteran appealed to the U.S. Court of Appeals for 
Veterans' Claims (Court).  In July 2004, during the pendency 
of the appeal to the Court, his representative and VA's 
Office of General Counsel - representing the Secretary, 
filed a joint motion requesting that the Court vacate the 
Board's decision and remand the case for readjudication.  The 
joint motion argued that the RO did not carry out the Board's 
August 2000 remand, and that such an error necessitated a 
remand.  See, Stegall v. West, 11 Vet. App. 268, 271 (1998).  
The Court granted the joint motion in a July 2004 Order, and 
returned the case to the Board for compliance with the 
directives specified.  

So, for the reasons discussed below, the case must be 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

As mentioned, the RO failed to comply with all of the Board's 
August 2000 remand instructions.  Specifically, with regard 
to the VA orthopedic examination, the Board directed that 
"any necessary non-invasive testing, including tests to 
ascertain the presence of a herniated disc at L4 should be 
performed.  The examiner should specifically state whether 
the veteran currently has a herniated disc at L4 or residuals 
thereof."  

According to the report of the July 2002 VA orthopedic 
examination, the veteran had severe degenerative disc disease 
and joint disease.  This conclusion was based on 1985 X-rays 
that he brought with him to the examination.  In a September 
2002 addendum to this report, the examiner stated that 
"there were no other tests available for me to review to 
determine if he had a herniated disk at L4 and the only way 
that his [sic] could be determined at this time would be to 
send him for an MRI of his lumbar spine.  That is beyond my 
scope to order since I am an outside C&P physician and 
therefore will have to be done by way of the C&P office or 
whomever is responsible for carrying out that test."  There 
is no indication that a MRI was ever ordered or conducted.  
So, a remand is necessary to obtain one.  Stegall, 11 Vet. 
App. at 271.

In addition, the Veterans Claims Assistance Act (VCAA) was 
also enacted during the pendency of this appeal.  Codified at 
38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 
2002), it became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

Although the RO has taken steps to assist the veteran in 
substantiating his claim, additional steps should be taken by 
the RO to ensure he has also been provided with proper VCAA 
notice.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  His April 2004 brief also argued that the 
RO had taken insufficient steps in its efforts to obtain VA 
treatment records from the VA Medical Center (VAMC) in 
Newington, Connecticut.  Under 38 C.F.R. § 3.159(c)(2), when 
records are in the custody of a Federal department or agency, 
VA must:

...make as many requests as are necessary to obtain 
relevant records from a Federal department or 
agency.  These records include but are not limited 
to military records, including service medical 
records; medical and other records from VA medical 
facilities; records from non-VA facilities 
providing examination or treatment at VA expense; 
and records from other Federal agencies, such as 
the Social Security Administration.  VA will end 
its efforts to obtain records from a Federal 
department or agency only if VA concludes that the 
records sought do not exist or that further 
efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further 
efforts are required include those in which the 
Federal department or an agency advises VA that 
the requested records do not exist or the 
custodian does not have them.

The veteran stated he was treated at the Newington VAMC 
between 1985 and 1996.  The record indicates that Newington 
reported that all treatment records were transferred to the 
VA in Richmond.  A response from the Richmond VAMC states, 
"Medical records from West Haven, CT for 4/30/97 - 6/12/01 
were sent to VARO.  No additional records are available at 
this facility."  Obviously, this response is perplexing as 
the veteran claims he was treated at Newington, not West 
Haven.  Regardless, the RO should confirm whether the 
Newington files were indeed transferred to Richmond, and, if 
so, whether those records no longer exist at the Richmond 
facility.  And only if those efforts are unsuccessful, should 
the RO then make a determination as to whether further 
efforts to locate those records would be futile.

In addition, the veteran's April 2004 brief argues that the 
record suggests some of his service medical records (SMRs) 
are missing.  This argument is based on a January 1985 
private medical record, which was attached to his initial 
August 1996 claim for service connection.  The record notes 
that he reported that his symptoms of low back pain began 
while he was in the service and that he was hospitalized.  He 
gave a similar self-reported history during the October 1996 
VA examination.  The SMRs indicate, in December 1953, he fell 
off a chair, and injured his elbow and back.  X-rays were 
taken, but there is no indication that he was hospitalized.  
If he was hospitalized, however, every effort should be made 
to obtain those records.

Finally, records attached to the veteran's initial claim for 
service connection for residuals of a back injury include a 
July 1995 letter from the Social Security Administration 
(SSA) notifying him that the denial of his claim had been 
proper.  So an attempt should also be made to obtain those 
SSA records as well.  
38 C.F.R. § 3.159(c)(2) (VA has a duty to assist the veteran 
in obtaining records in the custody of a Federal department 
or agency.)  See, too, Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

Accordingly, the RO must:

1.	Prior to making any determination on the merits, 
ensure that all notification and development 
action required by the Veterans Claims Assistance 
Act (VCAA) and implementing VA regulations is 
completed.  In particular, ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West 2002) and their implementing 
regulations, especially 38 C.F.R. § 3.159(b) and 
(c)(2) (2004), are fully complied with and 
satisfied.

	*This includes requesting the veteran to provide 
any relevant evidence in his possession pertaining 
to the claim at issue that is not currently on 
file.

2.  Request that the veteran provide the name of the 
facility and the approximate dates he was 
hospitalized during service for his back 
condition.  Then, make as many requests as 
necessary to obtain those records.  In addition, 
the RO must confirm that his records from the 
Newington, Connecticut, VAMC from 1985 to 1996 
were transferred to Richmond, Virginia.  The RO 
must make as many requests as necessary to obtain 
those records as well.  If it is determined that 
either the in-service hospital records or the 
records from the Newington VAMC do not exist or 
the custodian of those records does not have them, 
the RO must make a determination as to whether 
further efforts to obtain those records would be 
futile.  If such a determination is made, it must 
be documented in the claims file.

3.  Ask the veteran to provide the complete names and 
addresses of all private clinical sources and 
approximate dates of treatment, evaluation or 
hospitalization for the back disability since 
discharge in 1955.  Ask that he complete and 
return the appropriate releases (VA Form 21-4142s) 
for the medical records of each private care 
provider since military service.

	*This list should include, but is not limited to, 
those sources indicated in his initial August 1996 
claim - Drs. Denton, Dremer, and Pagano.  (See VA 
Form 21-526).  

	Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2004).  



4.  Contact the Social Security Administration (SSA) and 
obtain a copy of any of that agency's decision regarding 
any claim for disability benefits filed by the veteran, 
including any medical records used to make the decision, 
copies of any hearing transcripts, etc.  

5.  Have a VA examiner schedule the veteran for an 
MRI of his lumbar spine to determine whether he 
has a herniated disc at the L-4 level or residuals 
of a herniated disc.  If so, the examiner should 
render an opinion as to whether it is at least as 
likely as not related to the in-service injury.  
It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  A copy of 
this remand should also be provided to the 
examiner.  (Note:  A physical examination may be 
necessary to make this important determination, 
but that decision will be left to the discretion 
of examiner.)

	If no opinion can be rendered without resorting to 
pure speculation, explain why this is not 
possible.  

6.  Review the claims file.  If any development is 
incomplete, including if the examination report does not 
contain sufficient information to respond to the 
questions posed, take corrective action before 
readjudication.  38 C.F.R. §4.2 (2004); Stegall v. West, 
11 Vet. App. 268 (1998).

7.  Then readjudicate the veteran's claim.  If it remains 
denied, prepare a supplemental statement of the case 
(SSOC) and send it to the veteran and his 
representative.  Give them time to respond before 
returning the case to the Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




